DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This allowability notice is in response to the terminal disclaimer filed on 28 September 2020. Claims 21-40 are newly added. Claims 1-20 have been cancelled. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles M. Shonkwiler on 23 February 2021.

The application has been amended as follows: 

22. (New) The method of claim [[1]] 21, comprising: displaying at least some of the sensor values in a 2D representation, the sensor values corresponding to a layer solidified by the radiation prior to a next deposition of powdered build material.

23. (New) The method of claim [[1]] 21, comprising: displaying at least some of the sensor values in a 2D representation in the form of a freely selectable sectional plane of the three-

24. (New) The method of claim [[1]] 21, comprising: displaying, in a two-dimensional representation and/or a multidimensional representation, a portion of the sensor values corresponding to regions of the three-dimensional component that exhibit a deviation from an intended sensor value, the sensor values and the intended sensor values being indicative of density, degree of solidification, temperature, energy influx, and/or melt pool dimensions, the deviation from the intended sensor value displayed visually and/or highlighted.

25. (New) The method of claim [[1]] 21, comprising: displaying the component quality output in a two-dimensional and/or multidimensional representation in respect of the capture location thereof in the three-dimensional component.

26. (New) The method of claim [[6]] 25, comprising: displaying the component quality output, wherein displaying the component quality output comprises: displaying one or more sensor values representing an optimized value in a first color, a first grayscale value, a first degree of transparency and/or with a first areal structure; and displaying one or more sensor values representing a deviation upward or downward from the optimized value in a second color, a second grayscale value, a second degree of transparency and/or in respect of a second areal structure.

21, comprising: localizing the sensor values to the three-dimensional component and evaluating the quality of the three-dimensional component based at least in part on the component quality output.
32. (New) The method of claim 1, comprising: capturing at least some of the sensor values with a time delay with respect to the time of the energy influx; and displaying the component quality output, wherein the component quality output comprises a visualization that exhibits a time profile of a thermal behavior of the melt region.

33. (New) The method of claim [[1]] 21, comprising: capturing, for a given location on the build plane, a plurality of the sensor values with respectively different time delays with respect to the time of the energy influx at the given location on the build plane.

34. (New) The method of claim [[1]] 21, wherein the three-dimensional component is modified during solidification of the powdered build material.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The best available prior art does not teach or properly suggest a method for producing a three-dimensional part using selective melting of a powdered substance as claimed including measuring the sensor values around the melt region, generating a component quality output by correlating the sensor values from the melt region with coordinates localized within the three-dimensional component such that the component quality outputs are used to accept, reject or modify the three-dimensional part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JPR/             Examiner, Art Unit 1743                                                                                                                                                                                           





/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743